Title: Contract with James and Shoemaker, [5 November 1792]
From: James and Shoemaker,Hamilton, Alexander
To: 



[Philadelphia, November 5, 1792]

On behalf of Messrs. Nicholas Low and Abijah Hammond of New York, I promise to pay to Messrs. James and Shoemaker or their order on demand such sums as may be advanced to John Campbell by them or their Agents for any machinery tools or utensils for a Stocking Manufactory which shall be shipped by the said John Campbell or by his order per the Ship Glasgow from any part of Great Britain to the United States consigned either to the said Nicholas Low or Abijah Hammond or to the said James and Shoemaker and for the freight of the said articles and the passage money of any persons who shall be embarked on board the said Ship for the United States, being makers of such machinery or Manufacturers in the Stocking Branch, together with five per Cent Commission on the amount thereof provided the said sums do not exceed Eight hundred Pounds current money of Pensylvania.
Witness my hand at Philadelphia the fifth day of November 1792.
